 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                   Page 1 of 16 PageID 1619


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


YVETTE GBALAZEH, LEE SUNBURY, and                      §
FRED SIMS, on behalf of themselves and                 §
all others similarly situated,                         §
                                                       §
       Plaintiffs,                                     §
                                                       §
v.                                                     §       CIV. CASE NO. 3:18-cv-00076-N
                                                       §
CITY OF DALLAS, TEXAS, a municipality of               §
the State of Texas,                                    §
                                                       §
       Defendant.                                      §       JURY TRIAL DEMANDED


                           PLAINTIFFS’ BRIEF IN SUPPORT OF
                           MOTION FOR SUMMARY JUDGMENT

       COME NOW, Plaintiffs YVETTE GBALAZEH, LEE SUNBURY, and FRED SIMS on

behalf of themselves and all others similarly situated (collectively, “Plaintiffs”), file this Brief in

Support of Application for Preliminary Injunction (this “Brief”), and respectfully states as follows:




                                                   i
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                                            Page 2 of 16 PageID 1620


                                               TABLE OF CONTENTS

I.     INTRODUCTION……………………………………………………………………….1

II.    ARGUMENT AND ANALYSIS.......................................................................................1

       A.        Plaintiffs Have Established a Substantial Likelihood of Success on the Merits
                 with Respect to their First and Fourteenth Amendment Challenges to the
                 Free Speech Ban and Vehicle Panhandling Ordinance..................................2

                 i.         The Challenged Ordinances are Content-Based Restrictions on Free
                            Speech Subject to Strict Scrutiny……………………………...…………3

                 ii.        The Challenged Ordinances Are Not Narrowly Tailored to Serve a
                            Compelling Governmental Interest............................................................5

       B.        Plaintiffs Have Established a Substantial Likelihood of Success on the Merits
                 with Respect to their Claims under the Fourth, Fifth, Sixth and Fourteenth
                 Amendments.........................................................................................................12

                 i.         Applicable Criminal Procedure for Alleged Violations of the Challenged
                            Ordinances................................................................................................12

                 ii.        Procedure Concerning the Right to Request Appointment of Counsel for
                            Indigents Accused of a Misdemeanor Punishable by Confinement.......15

       C.        A Preliminary Injunction is Necessary to Prevent Irreparable Injury to the
                 Public.....................................................................................................................16

       D.        Greater Injury Will Result from Denying the Preliminary Injunction Than
                 From Its Being Granted......................................................................................17

       E.        Granting the Preliminary Injunction will Not Disserve the Public Interest..18

III.   CONCLUSION................................................................................................................18




                                                                   ii
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                                                   Page 3 of 16 PageID 1621




                                                   TABLE OF AUTHORITIES

Federal Cases

Browne v. City of Grand Junction, 136 F. Supp. 3d 1276 (D. Col. 2015)...............................7, 8, 9

Byrum v. Landreth, 566 F.3d 442 (5th Cir. 2009)...........................................................................2

Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567 (5th Cir. 1974).........................................1

Hill v. City of Houston, 789 F.2d 1103 (5th Cir. 1986)...................................................................2

Johnson v. Radford, 449 F.2d 115 (5th Cir. 1971)..........................................................................1

McLaughlin v. Lowell, 140 F. Supp. 3d 177 (D. Mass. 2015).........................................7, 9, 10, 11

Norton v. City of Springfield, Illinois, 806 F.3d 411 (7th Cir. 2015)..........................................7, 8

Pottinger v. City of Miami, 810 F. Supp. 1551 (S.D. Fla. 1992).....................................................9

R.A.V. v. St. Paul, 505 U.S. 377 (1992)...........................................................................................4

Reed v. Town of Gilbert, Arizona, 135 S. Ct. 2218, 192 L. Ed 2d 236 (2015)................3, 4, 5, 6, 7

Schaumburg v. Citizens for a Better Env’t, 444 U.S. 620 (1980)....................................................6

Sorrell                 v.              IMS                 Health,                 Inc.,                564                U.S.                552

(2011)...............................................................................................................................................4

Thayer v. City of Worcester, 144 F. Supp. 3d 218 (D. Mass. 2015)........................................5, 6, 7

United States v. Kokinda, 497 U.S. 720 (1990)...............................................................................6

Municipal Ordinances

Section 28-63.3, Code of Ordinances of the City of Dallas, Texas.................................................1

Section 28-63.3, Code of Ordinances of the City of Dallas, Texas.................................................1

Secondary Sources

Dean Mosiman, Under Pressure, Madison is Backing Off Controversial Panhandling Ordinance,
WISCONSIN STATE JOURNAL, Jan. 8, 2016 http://host.madison.com/wsj/news/local/govt-and-


                                                                         iii
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                        Page 4 of 16 PageID 1622


politics/under-pressure-madison-is-backing-off-controversial-panhandling-ordinance/article_cffb
9e4f-84e5-5be6-8e65-6e5094f736a0.html (last accessed May 14, 2018).....................................11

Elizabeth Hernandez, Denver Police Ordered to Stop Enforcing City’s Panhandling Ban, THE
DENVER POST, Oct. 2, 2015, https://www.denverpost.com/2015/10/02/denver-police-ordered-to-
stop-enforcing-citys-panhandling-ban/ (last accessed May 14, 2018)..........................................11

Wright & Miller, FEDERAL PRACTICE AND PROCEDURE: CIVIL § 2947...........................................2




                                                     iv
    Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                Page 5 of 16 PageID 1623


                                              I.
                                        INTRODUCTION

          1.   Section 31-35 of the Code of Ordinances of the City of Dallas, Texas (the “Free

Speech Ban” also known as the “Panhandling Ordinance”), Section 28-63.3 of the Dallas Code

of Ordinances (the “Vehicle Panhandling Ordinance”), and Section 552.007 of the Texas

Transportation Code § 552.007 (the “Roadway Panhandling Law”) (collectively, the

“Challenged Laws”), are unconstitutional under the First and Fourteenth Amendments of the U.S.

Constitution. Moreover, the arrest of Plaintiffs, and those similarly situated, are unconstitutional

under the Fourth and Fourteenth Amendments insofar as Plaintiffs have suffered an unreasonable

search and seizure and been deprived of paramount due process and equal protection rights

protected by the U.S. Constitution. For these reasons, and as explained further below, Plaintiffs

seek a ruling that they are entitled to a partial judgment regarding liability under 42 U.S.C. § 1983.

                                           II.
                                   PROCEDURAL HISTORY

          2.   Plaintiffs originally filed suit seeking relief under various claims. Plaintiffs have

since amended their pleadings, and the live-pleadings today allege that the City of Dallas (the

“City”) is liable to same for their unconstitutional arrests under the Challenged Laws. Specifically,

Plaintiffs allege, inter alia,1 that the Challenged Laws are facially unconstitutional; in other words,

there are no applications of the law that do not violate the First Amendment. Plaintiffs now seek a

declaration from this Court that the Challenged Laws are unconstitutional restrictions on free

speech.




1
  Plaintiffs are also challenging the Challenged Laws as applied to them, but for purposes of this
filing seek only a ruling as to liability on Plaintiffs facial challenge to the Challenged Laws.

                                                  1
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                     Page 6 of 16 PageID 1624


                                          III.
                                  STATEMENT OF THE CASE

        3.      On July 30, 2019, this Court entered a scheduling order requiring Plaintiffs to seek

summary judgment as to liability. Dkt. 94. Plaintiffs and Defendant agreed to pursue this course

of action to avoid the unnecessary expenditure of judicial resources and City resources. This Court

previously ruled that Plaintiffs were not entitled to a preliminary injunction as to the Panhandling

Ordinance or the Vehicle Panhandling Ordinance, but were as to the Roadway Panhandling Law.

Dkt. 88. The Court also ruled that Plaintiffs could not satisfy the threat of irreparable harm because

the City’s representation that it would not enforce the Panhandling Ordinance. Id. Lastly, the Court

held that the Vehicle Panhandling Ordinance did not violate the First Amendment, because despite

being subject to strict scrutiny, it was sufficiently narrowly tailored to achieve the City’s alleged

compelling interest of public safety and traffic concerns. Dkt. 86.

                                           IV.
                                  ARGUMENT AND ANALYSIS

        4.      The Court should grant summary judgment in favor of Plaintiffs because there are

no genuine issues of material fact and they are entitled to judgment as a matter of law. Fed. R. Civ.

P. 56; see Pratt v. Harris City., 822 F.3d 174, 180 (5th Cir. 2016) (summary judgment is

appropriate if “‘there is no genuine issue as to any material fact and . . . the moving party is entitled

to a judgment as a matter of law.’” (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

        5.      Plaintiffs contend that the Challenged Laws are unconstitutional violations of the

First Amendment, and any arrests pursuant thereto violate the Fourth Amendment. As

demonstrated below, applicable case law establishes that the Challenged Laws are

unconstitutional.




                                                   2
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                  Page 7 of 16 PageID 1625


       A.      Plaintiffs Have Established a Substantial Likelihood of Success on the Merits
               with Respect to their First and Fourteenth Amendment Challenges to the Free
               Speech Ban and Vehicle Panhandling Ordinance.

       6.      “The Constitution does not protect only decent, law-abiding people. The first

amendment was designed to shield pesky, irritating, and contentious people, even busybodies and

troublemakers.” Hill v. City of Houston, 789 F.2d 1103, 1113 (5th Cir. 1986). Indeed, “Freedom

of speech, is protected not only for our newspapers and politicians, but also for our citizens on

back streets of slum areas.” Id. Here, Plaintiffs have established that the City violated their First

and Fourth Amendment rights.

       7.      Insofar as the Challenged Laws are content-based restrictions on free speech, they

are presumptively unconstitutional. From this starting point, the Challenged Laws are then subject

to analysis under strict scrutiny. This means that the Defendant must show a compelling reason for

the Challenged Ordinances and establish that they are the least restrictive means to accomplish the

lawful compelling reason. Reed v. Town of Gilbert, Arizona, 135 S. Ct. 2218, 2226–27, 192 L. Ed

2d 236 (2015). Defendant has articulated traffic and safety concerns as the City’s compelling

interest in enforcing the Challenged Laws.

       8.      Indeed, case law below demonstrates that justifications for panhandling ordinances

such as public safety, traffic safety, aesthetic appeal, and the promotion of tourism and business

do not qualify as compelling justifications. Additionally, case law demonstrates that, due to the

existence of other laws designed to protect the public safety which overlap with these panhandling

ordinances (i.e., existing criminal laws), they are not the least restrictive means for accomplishing

the government’s alleged goals. In light of the overwhelming amount of cases invalidating

restrictions nearly identical to the Challenged Laws across the country, Plaintiffs seek a judgment

declaring the Challenged Laws unconstitutional.



                                                 3
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                   Page 8 of 16 PageID 1626


               i.      The Challenged Ordinances are Content-Based Restrictions on Free
                       Speech Subject to Strict Scrutiny.

       9.      The Supreme Court of the United States recently issued its ruling in the case Reed

v. Town of Gilbert, Arizona, 135 S. Ct. 2218, 192 L. Ed 2d 236 (2015). In Reed, the Court held

that Gilbert, Arizona had unconstitutionally restricted the speech of a small, itinerant church by

limiting the size and duration of signs directing worshipers to its services while allowing campaign

and other signs to be larger and remain up longer. Reed, 135 S. Ct. at 2221–23.

       10.     The dispute originated after the town adopted a municipal sign ordinance that

regulated the manner in which signs could be displayed in public areas. Reed, 135 S. Ct. at 2224–

25. The ordinance imposed stricter limitations on signs advertising religious services than signs

that displayed “political” or “ideological” messages. Id. When the town’s Sign Code compliance

manager cited a local church for violating the ordinance, the church filed a lawsuit in which they

argued the town’s sign regulations violated its First Amendment right to freedom of speech. Id. at

2225–26.

       11.     The case is significant because the Supreme Court affirmed that strict scrutiny

should always be applied when a law has a facial content-based restriction. Reed, 135 S. Ct. at

2232 (“Not ‘all distinctions’ are subject to strict scrutiny, only content-based ones are”) (emphasis

in original). Indeed, “Content-based laws—those that target speech based on its communicative

content—are presumptively unconstitutional and may be justified only if the government proves

that they are narrowly tailored to serve compelling state interests.” Id. at 2226 (citing R.A.V. v. St.

Paul, 505 U.S. 377, 395 (1992)). Government regulation of speech is content based if a law applies

to particular speech because of the topic discussed or the idea or message expressed. Id. at 2227

(citing Sorrell v. IMS Health, Inc., 564 U.S. 552, 564–66 (2011)). Here, the Challenged Ordinances

are aimed at curtailing a very specific kind of speech (any speech which indicates a person is


                                                  4
 Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                   Page 9 of 16 PageID 1627


seeking charity or alms) which occurs during a very specific time of day (between sunset and

sunrise) or takes place in a specific part of town (in a “Solicitation-free zone” or on public property

adjacent to a public roadway). Accordingly, the Challenged Ordinances at issue in this case are

content-based and therefore subject to strict scrutiny.

                          ii.   The Challenged Ordinances Are Not Narrowly Tailored to Serve
                                a Compelling Governmental Interest.

        12.     Where a challenged ordinance imposes content-based restrictions, it is

presumptively unconstitutional and requires the government prove that the restriction is narrowly

tailored in order to serve compelling state interests. Reed, 135 S. Ct. at 2231. In Reed, the town

offered only two governmental interests in support of the distinctions the Sign Code drew:

(1) preserving the town’s aesthetic appeal and (2) traffic safety. Id. The Court stated that,

“[a]ssuming for the sake of argument that those are compelling governmental interests, the Code’s

distinctions fail as hopelessly underinclusive.” Id. As to aesthetics, the Court found that the Code

allowed the “unlimited proliferation” of larger ideological signs while strictly limiting the number,

size, and duration of smaller directional ones. Id. As a result, the Court held that “[t]he [t]own

cannot claim that placing strict limits on temporary directional signs is necessary to beautify the

[t]own while at the same time allowing unlimited numbers of other types of signs that create the

same problem.” Id. Similarly, the Court found that the town failed to show how the limitation on

certain types of signs was necessary to eliminate threats to traffic safety, but that limiting other

types of signs was not. Id. at 2232. The Court further found that the town offered no reason to

believe that the restricted signs posed a greater threat to safety than the other less-restricted and

unrestricted signs. Id.

        13.     Since Reed, other courts have specifically considered panhandling ordinances like

the Free Speech Ban. In Thayer v. City of Worcester, 144 F. Supp. 3d 218 (D. Mass. 2015), two


                                                  5
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                   Page 10 of 16 PageID 1628


panhandling ordinances were struck down as unconstitutional on remand from the United States

Supreme Court with instruction to apply the principles articulated in Reed. Specifically, the

challenged ordinances made it “unlawful for any person to beg, panhandle or solicit in an

aggressive manner” and prohibited standing or walking on a traffic island or roadway except for

the purpose of crossing at an intersection or crosswalk, or entering or existing a vehicle or for some

other lawful purpose. Id. at 221. On remand, the court first affirmed that “[s]oliciting contributions

is expressive activity that is protected by the First Amendment.” Id. at 232 (citing Schaumburg v.

Citizens for a Better Env’t, 444 U.S. 620 (1980); United States v. Kokinda, 497 U.S. 720 (1990)).

The court went on to reaffirm that:

       [C]haritable appeals for funds, on the street or door to door, involve a variety of
       speech interests—communication of information, the dissemination and
       propagation of views and ideas, and the advocacy of causes—that are within the
       protection of the First Amendment. . . . [S]olicitation is characteristically
       intertwined with informative and perhaps persuasive speech seeking support for
       particular causes or for particular views on economic, political or social issues, and
       . . . without solicitation the flow of such information and advocacy would likely
       cease.

Id. (citing Schaumburg, 444 U.S. at 632).

       14.     In Thayer, the city’s primary interest in enacting the challenged ordinance was the

safety and welfare of its citizens and the general public. Id. at 235. In recognizing that there is a

legitimate interest in promoting the safety and convenience of its citizens on public sidewalks and

streets, the court noted the question then became whether the provisions of the challenged

ordinance were narrowly tailored and/or the least restrictive means available. Id.

       15.     First, the court considered the challenged ordinance’s temporal solicitation ban

which prohibited “soliciting any person in public after dark, which shall mean the time from one-

half hour before sunset to one-half hour after sunrise.” Thayer, 144 F. Supp. 3d at 235. The court

found that this provision was substantially overbroad and that the city had not cited to any evidence


                                                  6
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                   Page 11 of 16 PageID 1629


or provided any meaningful argument to establish that “a blanket prohibition on panhandling at

night is necessary to advance public safety.” Id. (internal citations omitted).

       16.     The court in Thayer next went on to state that it was inclined to uphold some of the

categories of proscribed conduct as sufficiently restrictive but stated it was unable to do so because

other existing criminal laws encompassing the conduct at issue rendered the challenged ordinance

as overly broad:

       If I were writing on a pristine page, I would be inclined to hold that at least some
       of the other categories of proscribed conduct targeted by [the challenged ordinance]
       are sufficiently restrictive for achieving the City’s goal of promoting the safety and
       welfare of the public. However, two recent post-Reed decisions have addressed
       almost identical aggressive panhandling ordinances as those addressed in this case.
       Both cases involved evidence similar to that put on by the City in this case to justify
       enforcement of the aggressive panhandling provisions, and in both the courts found
       that the municipalities had failed to establish that similar provisions to the following
       (defined by [the challenged ordinance at issue in Thayer] to constitute “aggressive”
       panhandling) survived strict scrutiny. Their failure was because they were
       duplicative of existing criminal laws and/or they were not the least restrictive means
       of achieving the government’s goal:

       (1) continuing to solicit from a person after the person has given a negative response
       to such soliciting;

       (2) following the person being solicited, with the intent of asking that person for
       money or other things of value;

       (3) soliciting money from anyone who is waiting in line for tickets, for entry to a
       building or for any other purpose; and

       (4) soliciting any person within 20 feet of the entrance to or parking area of any
       bank, automated teller machine, automated teller machine facility, check cashing
       business, mass transportation facility, mass transportation stop, public restroom,
       pay telephone or theatre or place of public assembly, or of any outdoor seating area
       of any café, restaurant or other business.

Thayer, 144 F. Supp. 3d at 235–36 (citing McLaughlin v. Lowell, 140 F. Supp. 3d 177 (D. Mass.

2015); Browne v. City of Grand Junction, 136 F. Supp. 3d 1276 (D. Col. 2015)).




                                                  7
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                     Page 12 of 16 PageID 1630


        17.     Furthermore, in Norton v. City of Springfield, Illinois, 806 F.3d 411 (7th Cir. 2015),

the court deferred consideration until the Supreme Court decided Reed v. Gilbert, 135 S. Ct. 2218,

192 L. Ed. 2d 236 (2015) and then considered whether the challenged ordinance’s principal rule—

barring oral requests for money now but not regulating requests for money later—is a form of

content discrimination. Norton, 806 F.3d at 412. “The majority opinion in Reed effectively

abolishes any distinction between content regulation and subject-matter regulation. Any law

distinguishing one kind of speech from another by reference to its meaning now requires a

compelling justification.” Id. As a result, the Seventh Circuit found that the challenged ordinance

was a form of content discrimination and accordingly was unconstitutional due to the lack of any

compelling reasons offered by the city. Id. at 413.

        18.     About a month after Norton, in Browne v. City of Grand Junction, 136 F. Supp. 3d

1276 (D. Colo. 2015), the court considered a city ordinance which in part made unlawful

panhandling and solicitation between sunset and sunrise. In acknowledging both Reed and Thayer,

the court found that the city was unable to demonstrate that the challenged ordinance was necessary

to serve a compelling state interest of promoting public safety. Browne, 136 F. Supp. 3d at 1292.

The court specifically found that the challenged ordinance was over-inclusive because it prohibited

protected speech that poses no threat to public safety. Id. The court further stated that the city failed

to demonstrate how the temporal prohibition on panhandling was a prohibition on protected speech

that was necessary for public safety, reasoning that there was no indication that panhandling at

night was inherently dangerous or threatening to the public. Id. “Therefore, [the city] has not shown

that a blanket prohibition on panhandling at night is necessary to advance public safety.” Id. at

1292–93. The court then went on to analyze other portions of the ordinance which limited

panhandling based on distance restrictions in certain areas, also finding that the city failed to



                                                   8
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                  Page 13 of 16 PageID 1631


demonstrate how the panhandling of an individual in those defined areas, without more, constituted

any threat to public safety. Id. at 1293–94. As a result, the court concluded that “the ban on

panhandling individuals in the locations specified [by the challenged ordinance] is not necessary

to serve a compelling government interest.” Id. at 1294.

       19.     The Browne decision also correctly observed that: “[a]t times, threatening behavior

may accompany panhandling, but the correct solution is not to outlaw panhandling. The focus

must be on the threatening behavior.” Browne, 136 F. Supp. 3d at 1294. The court continued:

       Thus, the problem in this case is that [the city] has taken a sledgehammer to a
       problem that can and should be solved with a scalpel. In attempting to combat what
       it sees as threatening behavior that endangers public safety, [the city] has passed an
       ordinance that sweeps into its purview non-threatening conduct that is
       constitutionally protected.

Id.

       20.     In McLaughlin v. Lowell, 140 F. Supp. 3d 177 (D. Mass. 2015), the court struck

down two panhandling ordinances that prohibited (1) panhandling in a broad area of downtown

Lowell, Massachusetts and (2) aggressive panhandling. As to the downtown ordinances, the city

identified compelling interests of the promotion of tourism and business, as well as providing a

safe, pleasant environment and eliminating so-called nuisance activity. McLaughlin, 140 F. Supp.

3d at 188. The court first noted that the promotion of tourism and business has never been found

to be a compelling government interest for the purposes of the First Amendment. Id. at 189 (citing

Pottinger v. City of Miami, 810 F. Supp. 1551, 1581 (S.D. Fla. 1992)). In turn, the court stated:

       The First Amendment does not permit a city to cater to the preference of one group,
       in this case tourists or downtown shoppers, to avoid the expressive acts of others,
       in this case panhandlers, simply on the basis that the privileged group does not like
       what is being expressed. It is core First Amendment teaching that on streets and
       sidewalks a person might be confronted with an uncomfortable message that they
       cannot avoid; this is a virtue, not a vice. Just as speech cannot be burdened because
       it might offend a hostile mob, it cannot be burdened because it would discomfort
       comparatively more comfortable segments of society.


                                                 9
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                    Page 14 of 16 PageID 1632




McLaughlin, 140 F. Supp. 3d at 189 (internal citations and quotation marks omitted).

       21.     As to the compelling interest of public safety in support of the downtown

ordinances, the court noted that public safety was a compelling interest but that this rationalization

was an after-the-fact argument initially raised in the course of litigation. McLaughlin, 140 F. Supp.

3d at 190–91. The court concluded that the provisions were in fact passed to promote tourism, not

public safety, and as a result did not further any compelling state interest. Id.

       22.     The McLaughlin court went on to analyze provisions on aggressive panhandling in

the challenged ordinance. McLaughlin, 140 F. Supp. 3d at 191. Unlike the less than compelling

interest in tourism for the downtown panhandling provisions, the court found that “the Aggressive

Panhandling provisions were enacted in furtherance of a compelling state interest: public safety.”

Id. Accordingly, the court determined that it still had to analyze whether the challenged ordinances

were the least restrictive means available for achieving the goal of public safety. Id.

       23.     The plaintiffs in the case contended that the aggressive panhandling provisions

were not the least restrictive means available for achieving the goal of public safety. McLaughlin,

140 F. Supp. 3d at 191. The plaintiffs contended that the provisions were not the least restrictive

means and that the city had failed to try a less speech-restrictive alternative—i.e., better enforcing

existing laws, such as disorderly conduct or assault—before enacting the aggressive panhandling

ordinances. Id. In its analysis, the court stated that “where a law prohibits behavior on the basis of

expressive content—even if the underlying behavior may be prohibited constitutionally or already

is prohibited—the decision to create an additional content-based prohibition must satisfy strict

scrutiny.” Id. at 193. The court went on to discuss that:

       The Ordinance gives Lowell law enforcement officials the option to seek an
       additional penalty on a panhandler who commits assault or obstructs the sidewalk,
       one which might be exercised in addition to existing laws or instead of them. It


                                                  10
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                  Page 15 of 16 PageID 1633


       subjects those who assault while engaged in particular expressive acts to increased
       liability, whether in the form of stacked penalties or more flexibility, and hence
       more negotiating leverage, for law enforcement officials in their charging
       decisions.

       The City has not demonstrated that public safety requires harsher punishments for
       panhandlers than others who commit assault or battery or other crimes. . . . The City
       may not deem criminal activity worse because it is conducted in combination with
       protected speech, and it certainly may not do so in order to send a message of public
       disapproval of that speech on content based grounds.

McLaughlin, 140 F. Supp. 3d at 193.

       24.     Moreover, in light of these developments in the area of panhandling law, some

cities such as Denver, Colorado2 and Madison, Wisconsin3—and even Defendant with regard to

the Free Speech Ban—have decided to stop enforcing their panhandling laws.

       25.     In the present case, the Challenged Ordinances cannot be said to be narrowly

tailored in furtherance of any compelling governmental interest. As analyzed above in Reed,

Thayer, Norton, Browne, and McLaughlin, there is likewise nothing which establishes a blanket

prohibition on panhandling at night or within certain areas of the City of Dallas—both

geographically predefined or within 25 feet of certain objects or establishments—is necessary to

advance public safety. Further, enacting panhandling laws which overlap with existing criminal

laws inherently establishes that the panhandling laws are not the least restrictive means to achieve




2
  Elizabeth Hernandez, Denver Police Ordered to Stop Enforcing City’s Panhandling Ban, THE
DENVER POST, Oct. 2, 2015, https://www.denverpost.com/2015/10/02/denver-police-ordered-to-
stop-enforcing-citys-panhandling-ban/ (last accessed May 14, 2018).
3
 Dean Mosiman, Under Pressure, Madison is Backing Off Controversial Panhandling Ordinance,
WISCONSIN       STATE       JOURNAL,        Jan.    8,      2016      http://host.madison.com/
wsj/news/local/govt-and-politics/under-pressure-madison-is-backing-off-controversial-
panhandling-ordinance/article_cffb9e4f-84e5-5be6-8e65-6e5094f736a0.html (last accessed May
14, 2018).
                                                11
Case 3:18-cv-00076-N Document 97-1 Filed 08/26/19                    Page 16 of 16 PageID 1634


the government’s goal. As a result, the Challenged Laws cannot pass muster under a strict scrutiny

analysis and is therefore unconstitutional.

                                                  III.
                                              CONCLUSION

       26.     As demonstrated above, Plaintiffs are likely to prevail on their claims under 42

U.S.C. § 1983 and are therefore entitled to a preliminary injunction which prohibit Defendant from

enforcing its Vehicle Panhandling Ordinance until this lawsuit is fully and finally adjudicated.

Further, Plaintiffs are entitled to orders affirmatively requiring Defendant to abide by all applicable

criminal procedure in their enforcement of city ordinances, including access of the accused to

retain and confer with counsel, or to seek retained counsel, where punishment by confinement is

imposed.




                                                  12
